Citation Nr: 1633137	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an effective date earlier than January 27, 1989 for the grant of nonservice-connected disability pension for accrued purposes.

2. Entitlement to an effective date earlier than June 15, 1994 for the grant of nonservice connected death pension.

3. Entitlement to nonservice-connected disability pension for accrued purposes greater than $45,751.00.

4. Entitlement to retroactive nonservice-connected death pension greater than $62,216.00.



ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had service in the Merchant Marines during World War II from 1942 to May 1945. He died in January 1994, and the appellant is his widow.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In her May 2013 substantive appeal to the Board, the appellant requested a hearing before a Veterans Law Judge in Washington, DC. In May 2016, the Board sent the appellant a letter informing her that the requested hearing had been scheduled and that if she was unable to attend, she could request to postpone the hearing in writing. The Board did not receive any subsequent communication from the appellant, and she failed to appeal for the scheduled June 2016 hearing.

Since the most recent adjudication of the matters on appeal, and concurrent issuance of a statement of the case in March 2013, additional evidence has been added to the claims file. This evidence is subject to initial review by the Board since the appellant perfected her appeal after February 2, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165  (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013). 


FINDINGS OF FACT


1. The Veteran's claim for a nonservice-connected pension was received on January 17, 1989, and no claim - express, implied, formal, informal or otherwise, may reasonably be construed to have been received prior to January 27, 1989.

2. In an unappealed May 2010 decision, the Board granted an earlier effective date of June 15, 1994, for the award of nonservice connected death pension benefits.

3. Entitlement to an award greater than $45,751.00 for nonservice-connected disability pension for accrued purposes cannot be granted.

4. Entitlement to an award greater than $62,216.00 for nonservice-connected death pension was proper cannot be granted.


CONCLUSIONS OF LAW

1. The criteria for an effective date for nonservice-connected pension earlier than January 27, 1989, have not been met. 38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.160, 3.400, 3.401 (2015).

2. There is no justiciable case or controversy as to whether an effective date earlier than June 15, 1994 may be established for the award of nonservice connected death pension benefits. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.1100 (2015).

3. An award for nonservice-connected disability pension for accrued purposes greater than $45,751.00 is not authorized. 31 U.S.C.A. § 1341(a); 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).

4. An award for nonservice-connected death pension greater than $62,216.00, is not authorized. 31 U.S.C.A. § 1341(a); 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). In a May 2010 decision, the Board granted nonservice connected death pension, and in a May 2011 decision by the RO effectuating that grant, the RO established the effective date currently on appeal. This, the appeal flows directly from the initial grant of the benefit sought. Once a benefit has been granted, the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted. See Sanford v. Peake, 263 F.App'x 54, 55 (Fed. Cir. 2008).

As described in greater detail below, the appellant's remaining appeals involve claims that cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

VA has no duties to notify or assist the appellant in the immediate matters, and the Board finds that the requirements for the fair development of the appeals have been met.

Effective Date Earlier than January 27, 1989 for the Grant of Nonservice-Connected Disability Pension for Accrued Purposes

In a May 2010, the Board found that the appellant was a party entitled to those benefits that were due to the Veteran, but unpaid, at the time of his death in January 1994. See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015). Specifically, the Board determined that the Veteran had been entitled to receive nonservice-connected pension benefits based on a January 1989 claim that was still pending at the time of his death. In effectuating the Board's grant of accrued benefits, the RO established January 27, 1989 as the effective date of the Veteran's underlying entitlement to nonservice-connected pension.

On January 27, 1989, the Veteran sent VA a letter stating that he was claiming nonservice-connected benefits based on his service during World War II. Prior to this date, the only communications received by VA was an August 14, 1988 copy of his Social Security card. In April 1990, VA informed the Veteran that because a "copy of [his] discharge certificate" had not been provided, his claim was denied. In numerous communications over the course of many years, the appellant has asserted that the federal government had possession of evidence confirming the Veteran's discharge as early as May 1945, and that entitlement to nonservice-connected pension should thus be established on that date. The appellant has indicated that because the Veteran met the underlying eligibility requirements for the award of nonservice-connected pension when he separated from service in May 1945, the effective date of the grant - to include for accrued purposes - should be assigned as the day he left service. 

The effective date of an award of nonservice-connected pension based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). Under 38 U.S.C. § 5101(a) (West 2014), a specific claim must be filed in order for benefits to be paid or furnished, and a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2-15). Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim, however such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a) (2015).

Where entitlement to pension is established because of the correction, change or modification of a military record, or of a discharge or dismissal, by a Board established under 10 U.S.C. §§ 1552 or 1553, or because of other corrective action by competent military naval, or air authority, the award will be effective from the latest of these dates: 

(1) Date application for change, correction, or modification was filed with the service department, in either an original or a disallowed claim; 

      (2) Date of receipt of claim if claim was disallowed; or  

      (3) One year prior to date of reopening of disallowed claim.

38 C.F.R. § 3.400(g)(2015).

While it is true that the Veteran's service was subsequently verified, even to the extent that the subsequent verification was the result of a change or modification in the Veteran's military record, the fact remains that there is no evidence of any communication, to include a communication constituting an informal claim for benefits, at any time prior to January 1989. The appellant has repeatedly asserted that the Veteran had sought VA benefits prior to 1989. In a May 2011 letter, for example, she stated that "from 1947 the [V]eteran had been applying for his benefits. Proof [of] this are the various letters from different US federal agencies, including the VA." The appellant accurately observed that in a July 1989 letter to VA, the Veteran indicated that he was seeking "veterans benefits which [he had] been claiming for the past 20 years," and she implored VA to "re-check the file of the [V]eteran and . . .  find that he had been claiming for his benefits since 1947." A careful review of the claims file, however, continues to show no evidence of any claim for VA benefits prior to 1989. Without evidence of a claim for nonservice-connected pension prior to January 27, 1989, an effective date for the award of the benefit cannot be granted.

The United States Court of Appeals for Veterans Claims (Court) has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process. See YT v. Brown, 9 Vet. App. 195 (1996). The Court specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations. Id. at 199. Thus, while the appellant he repeated her assertion that the Veteran a claim for pension earlier than January 1989, the record does not contain any evidence that would support this assertion, and her statements alone are insufficient to rebut the presumption of regularity in the administrative process. Id.

In her May 2011 letter, the appellant asserted that during a March 2007 hearing with a Decision Review Officer Decision Review Officer (DRO), she was shown "the applications that the [V]eteran submitted way back in 1947." The DRO's hearing report reflects that the appellant asserted that "the [V]eteran has been claiming benefits since 1949," and that she "submitted evidence to this effect," but there is no suggestion that the DRO shared evidence of a 1947 application for VA benefits with the appellant." To the extent that the appellant has submitted evidence of various applications before other US federal agencies, including the United States War Department, United States Department of Justice, and the United States Department of Commerce, these cannot be construed as claims benefits from VA, as VA regulations expressly define and describe the form that claims for VA benefits must take.

As VA did not receive a claim or implied claim for benefits prior to January 27, 1989, entitlement to nonservice-connected pension did not arise prior to that date, and the Board cannot grant an earlier effective date for nonservice-connected pension for accrued purposes. The preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107.

Effective Date Earlier than June 15, 1994 for the Grant of Nonservice-Connected Death Pension

In a letter received by the RO on June 15, 1994, the appellant indicated that the Veteran had died in January 1994, and she requested that the RO inform her whether she was entitled to claim any benefit as his surviving spouse. The RO treated this letter as an informal claim for death pension benefits and forwarded the appellant an application for dependency and indemnity compensation (DIC), death pension, and accrued benefits by a surviving spouse (VA Form 21-534). The appellant filed her formal claim in August 1994, within a year from the date the formal claim form was sent to her; consequently, her claim is considered filed as of the June 15, 1994 date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (2015). 

The RO denied the appellant's claim for death pension benefits in December 1994, because she had not provided the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) as requested, in order to verify his qualifying service. Following appellant's testimony at an April 1995 RO hearing, the RO confirmed the denial in May 1995. In response, the appellant sent an August 1995 letter, which was found by the Board in a February 2008 decision to have been a timely notice of disagreement from the December 1994 denial of death pension benefits. Subsequently, in November 2006, the RO granted the appellant's claim for death pension benefits, effective June 1, 2006, based on the date of a later claim for death pension benefits filed by the appellant.

The above facts were described in a May 2010 Board decision which granted an earlier effective date, June 15, 1994, for the award of nonservice-connected death pension. In May 2011, the RO effectuated the Board's grant, issuing a letter informing the appellant of her award. In her December 2011 response, the appellant sent a letter "formally appealing to the VARO and the Board of Veterans' Appeals for . . . [t]he full implementation of VARO Manila of the BVA decision granting the [e]ntitlement to an effective date of June15, 1994 for death pension benefits." In a February 2012 letter, she clarified that she disagreed with "the entitlement to an earlier effective date for the grant of death pension benefits," and expressed her belief that "VA had already elevated our appeal to the BVA for them to resolve our case and see that there must be something wrong inside VARO Manila."

With few exceptions, Board decisions are final when issued, 38 C.F.R. § 20.1100 (2015), and thus the Board decision granting an effective date of June 15, 1994 for the award of nonservice-connected death pension became final on May 11, 2010 - the date it was issued. The Board has carefully reviewed and considered all communications received since May 11, 2010 to determine whether claims file contains a possible notice of appeal to the Court, or any request for reconsideration of a prior Board decision but funds there is none.

A notice of appeal must include the claimant's name, address, and telephone number, reasonably identify the Board decision being appealed, and express an intent to seek Court review. Fithian v. Shinseki, 24 Vet. App. 146, 156 (2010) (citing U.S. Vet. App. R. 3(c)(1) and (2)); whereas a motion for reconsideration must be in writing, and include the claimant's name, VA file number, date of the Board decision to be reconsidered, and set forth the alleged basis for requesting reconsideration. Id. at 157 (citing 38 C.F.R. § 20.1001(a)). The Court has the authority to determine whether a document is a notice of appeal or a motion for reconsideration, id, and generally will liberally construe documents expressing disagreement with a Board decision such that a document omitting name, contact information, file number, or decision date may still be considered either an notice of appeal or a motion for reconsideration; the principle focus is on the claimant's intent.

Even with a liberal reading of the appellant's post-BVA decision communications, the Board finds that none rise to the level either of a notice of appeal to the Court, or a motion for reconsideration by the Board. To the extent that the focus is on the claimant's intent, there is simply no indication that the appellant was seeking readjudication of her appeal - either by the Court or by the Board. Rather, the appellant appears to take issue with the way in which the RO affected the grant of an earlier effective date, including the total dollar amount dispersed (discussed in greater detail below).

The Board only has jurisdiction where there is a matter of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015). Further, when there is no case or controversy, or when a once live case or controversy becomes moot, the Court, too, lacks jurisdiction. See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990). Because the appellant has failed to allege a specific error of fact or law in the May 2011 RO determination being appealed, 38 U.S.C.A. § 7105, there is no appeal which the Board may grant. To the limited extent that the appellant may have been attempting to put forward a new claim for an earlier effective date for the award of nonservice-connected death pension benefits, such a claim would amount to a free-standing earlier effective date claim without a request for reconsideration due to clear and unmistakable error in any prior decision, and such a claim would be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Entitlements to Greater Benefits for Nonservice-Connected Death Pension, and Nonservice-Connected Disability Pension on an Accrued Basis

Among those issues adjudicated in the RO's March 2013 statement of the case, and certified on appeal to the Board, are disagreements with the amount of benefit paid out to the appellant after her prior appeals were granted by the Board in May 2010. Specifically, the appellant was granted $45,751.00 in accrued nonservice-connected disability pension benefits, and $62,216.00 in nonservice-connected death pension benefits. In a June 2011 statement, the appellant indicated that "VA should have used the current rate" for calculating the benefits paid, as "1 dollar in 1994 is not equivalent to 1 dollar at present."

VA may only pay benefits within the scope of payments authorized by the United States Congress - and specific rates of payment are authorized and adjusted on a per-year basis. Put another way, payment of an award is made at the rate during the period for which it was authorized, not at the rate set during the period when the decision granting the benefit was made. Hence, to use the appellant's example, benefits effective in 1994 are paid at the rate established for the 1994 calendar year. Payments from the Federal Treasury must be authorized by statute, and government employees and agencies may not make obligations that are beyond the scope of those authorized by statute. Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Malone v. Gober, 10 Vet. App. 539, 543   (1997)) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990); 31 U.S.C.A. § 1341(a)). Thus, even to the extent that the appellant validly perfected an appeal of the rates that benefits were paid to her, the Board would deny the claim for lack of legal merit. See Sabonis, 6 Vet. App. 426.

ORDER

An effective date earlier than January 27, 1989 for the grant of nonservice-connected disability pension for accrued purposes is denied.

An effective date earlier than June 15, 1994 for the grant of nonservice connected death pension is denied.

An award of greater than $45,751.00 for nonservice-connected disability pension for accrued purposes is denied.

An award of greater than $62,216.00 for nonservice-connected death pension is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


